Citation Nr: 1600492	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  10-36 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1979 through September 1999.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The RO in Roanoke, Virginia certified this case to the Board on appeal.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS) and Virtual VA.  All documents in Virtual VA are duplicative of those in VBMS or are irrelevant to the claim.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of a temporary total evaluation following surgery for the Veteran's service-connected left knee during has been raised by the record in a December 2015 VA Form 21-526EZ, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Remand is required in this case to obtain an adequate examination and opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A central issue in determining the probative value of an examination is whether the examiner was informed of the relevant facts in rendering a medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Furthermore, where the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).

The Veteran has submitted several statements from his doctors regarding the possibility that his sleep apnea had its onset while still on active duty.  Dr. SHG stated that the Veteran's sleep apnea could have been present in service.  Dr. CD noted that the Veteran's hypertension, diagnosed while in service, may have been associated with untreated sleep apnea.  A VA medical opinion was obtained and that examiner concluded that it was unlikely that the Veteran's sleep apnea was present in service.  However, none of these opinions is adequate.  The private opinions are speculative, and the VA opinion does not discuss the significance of the Veteran's in-service diagnosis for hypertension and does not discuss the lay statements by the Veteran and his wife as to in-service snoring, daytime somnolence, and choking in his sleep.  Therefore, remand is required to obtain a new VA examination and opinion.  

While on remand, the AOJ must attempt to obtain any additional private medical records.  In a December 2008 submission, the Veteran reported receiving all his healthcare for sleep apnea through Tricare Prime at the Portsmouth Naval Medical Center.  The Veteran submitted a signed authorization and release form for these treatment records in December 2008, and the RO used this form to request these treatment records in January 2009.  It isn't clear if the Veteran submitted some of these Tricare records himself in December 2008, or if the Portsmouth Naval Medical Center ever responded to the RO's January 2009 request.  Therefore, remand is required to make additional attempts to assist the Veteran in retrieving these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Specifically request he provide an authorization and release form for the records from Naval Medical Center in Portsmouth.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After any additional records are associated with the claims file, provide the Veteran a VA examination.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

The examiner must state whether it is at least as likely as not (50 percent or higher probability) that the Veteran's sleep disorder had its onset during service or is otherwise related to his service.  

In providing the opinion, the examiner must address the following: 1) the service treatment records, including the April 1991 entry for a disturbed sleep pattern and difficulty sleeping as well as the April 1999 diagnosis for hypertension; 2) the June 2008 Maryview Medical Center sleep study diagnosing sleep apnea; 3) Dr. SHG's November 2008 opinion regarding the possibility of in-service onset for sleep apnea; 4) Dr. CD's September 2009 opinion regarding the possibility of in-service onset for sleep apnea in light of the Veteran's in-service diagnosis for hypertension and the association between untreated sleep apnea and hypertension; and 5) the December 2008 lay statements from the Veteran and his wife regarding in-service symptoms of snoring, daytime somnolence, and choking in his sleep.  

The Veteran and his wife are competent to attest to matters of which they have first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative a supplemental statement of the case and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

